IN THE DISTRICT COURT OF APPEAL
                                FIRST DISTRICT, STATE OF FLORIDA

ROBERT AARON STEPHENS,          NOT FINAL UNTIL TIME EXPIRES TO
                                FILE MOTION FOR REHEARING AND
     Petitioner,                DISPOSITION THEREOF IF FILED

v.                              CASE NO. 1D16-2609

WILMINGTON             TRUST,
NATIONAL ASSOCIATION, AS
SUCCESSOR      TRUSTEE     TO
CITIBANK, N.A., AS TRUSTEE
FOR BEAR STEARNS ALT-A
TRUST 2007-2, MORTGAGE
PASS-THROUGH
CERTIFICATES, SERIES 2007-2,
CITIBANK, N.A., SUCCESSOR IN
INTEREST    TO      CITIBANK,
FEDERAL SAVINGS BANK,
ROSEMARY BEACH PROPERTY
OWNERS ASSOCIATIONS, INC.,
UNKNOWN        PARTIES     IN
POSSESSION #1, UNKNOWN
PARTIES IN POSSESSION #2, ET
AL., CITIBANK, N.A., AS
TRUSTEE         FOR       THE
CERTIFICATE HOLDERS OF
STRUCTURED              ASSET
MORTGAGE INVESTMENTS II
INC., BEAR STEARNS ALT-A
TRUST, MORTGAGE PASS-
THROUGH        CERTIFICATES,
SERIES 2007-2, JP MORGAN
CHASE    BANK,     NATIONAL
ASSOCIATION, MISTAKENLY
IDENTIFIED AS JP MORGAN
CHASE & COMPANY, AND EMC
MORTGAGE CORPORATION,
      Respondents.

___________________________/


Opinion filed February 10, 2017.

Petition for Writ of Certiorari – Original Jurisdiction.

Daniel W. Uhlfelder, Santa Rosa Beach, for Petitioner.

Michael E. Riley of GrayRobinson, Tallahassee; Elliot B. Kula, W. Aaron Daniel,
and William D. Mueller of Kula & Associates, P.A., Miami, for Respondent
Wilmington Trust, National Association, as Successor Trustee to Citibank, N.A., as
Trustee for Bear Stearns ALT-A Trust 2007-2, Mortgage Pass-Through Certificates,
Series 2007-2

Amy A. Perry of Pleat & Associates, Destin, for Respondent Rosemary Beach
Property Owners Association, Inc.




PER CURIAM.

      The petitioner has failed to demonstrate irreparable harm necessary to obtain

certiorari relief.     As such, we lack jurisdiction, and the petition is

dismissed. See generally, CQB, 2010, LLC v. Bank of N.Y. York Mellon, 177 So.

3d 644, 645 (Fla. 1st DCA 2015) (citing Bd. of Trs. of Internal Improvement Trust

Fund v. Am. Educ. Enters., LLC, 99 So. 3d 450, 454-55 (Fla. 2012)).

      DISMISSED.

ROBERTS, C.J., WINOKUR and JAY, JJ., CONCUR.

                                            2